Carl Knox, defendant, was indicted by the grand jury of Keokuk County, Iowa, on October 25, 1943, charged with the murder of his father, Walter Knox. Such indictment, omitting the formal parts, is as follows:
"The Grand Jurors of the County of Keokuk in the name and by the authority of the State of Iowa accuse Carl N. Knox of the crime of murder in the first degree and charge that the said Carl N. Knox in the County and State aforesaid did on or about the 21st day of July, A.D. 1943, in Sigourney, Iowa, willfully, deliberately, and premeditatedly kill one Walter Knox by means of poison, contrary to and in violation of section 12911 of the 1939 Code of Iowa."
[1] Defendant's plea was not guilty. The jury found him guilty of first-degree murder, fixing life imprisonment as his punishment. The defendant has appealed.
I. Appellant in this appeal has urged many errors. Some relate to the refusal of the trial court to direct a verdict in his favor; the insufficiency of the evidence to sustain the verdict; the admission and rejection of testimony; the giving of instructions and the refusal of the court to give others requested; and some others.
Before taking up the errors urged we think it advisable to set forth a general outline of the history, circumstances, and facts appearing in the record as a background in order that there may be had a better understanding of the matters here on appeal. *Page 502 
The trial of the case lasted three weeks. Both sides were represented by able and experienced counsel. Many witnesses were examined, some of them being experts. There is in the record much medical testimony. The record is large. This is also true of the briefs and arguments filed in this court. These reveal care in their preparation and a wide and extensive study and investigation of the legal principles involved. We commend counsel for the manner in which this appeal has been presented.
The crime charged, if committed, was both gruesome and abhorrent: a son killing his father and using poison as a deadly instrumentality. That the father died from a deadly poison there can be little question. There is considerable evidence in the case indicating things sordid, depraved, and revolting. It contains much dealing with filial respect and devotion, or lack of it, from son to father. There is evidence tending to show studied neglect, abuse, and indifference of the father by the son; also claims of marital shortcomings, moral misdeeds, and crimes on the part of appellant.
Walter Knox was born and reared in Keokuk county. He worked on a farm and as a carpenter. In 1924, with his wife and son Carl, then eleven years old, he went to California. In 1928 the wife divorced him, Carl staying with his mother. In 1930 Walter returned to Keokuk county and lived on a forty-acre farm near Delta until 1934, when he returned to California. He again returned to Iowa in 1935, and within a few days had a stroke, paralyzing his left side permanently. From this he never recovered. For a time he was in a hospital at Oskaloosa and later for a time was kept in private homes. Walter requested Carl to return and care for him. Carl and a bride, June, came soon thereafter and moved to the small house near Delta. At that time it was a two-room structure but later another room was added. Walter was given medical treatment for a time but this was discontinued upon advice that it was of little help. June returned to California in the fall of 1935 and there is no further mention of her in the record. Carl had a wheel chair fixed up and in it Walter could push himself about the house. He had to be assisted in most respects. At that time *Page 503 
Walter owned the forty-acre tract, worth about $2,000, and also $3,400 in cash and loans. As time passed, the father became morose and irritable and at times difficult to handle. Doubtless this arose, at least in part, from his physical condition.
After Carl came to Delta he lived with his father until the father died. He managed the farm and gave personal attention to the wants of his father. At times he hired others to care for his father and this was particularly true when he was away. He cooked the meals, attended to his personal wants, and kept him supplied with things needed. At times the house was clean, and at times otherwise. Due to the inability of the father to get about, a bucket was used as an indoor toilet. Sometimes, because of accumulations, this gave off an offensive odor. His bed and person were unclean and filthy at times. At times he resented attempts to get him cleaned up.
In 1939 Carl took on outside work in buying and handling livestock. In March 1940, he married Mary Fear, daughter of Dr. Fear, of Delta. To this union two children were born. She came to the farm home at times but did not seem to get along with the father. Following the birth of the last child she and the children lived with her father. Carl would see them at times. They lived apart but were not divorced. In 1940 Carl and a cousin, Earl Noller, entered into the livestock business at Sigourney and for a time Carl drove back and forth to the farm. About November 1942, Carl and his father moved to Sigourney and rented a small four-room house close to the stockyards and but a short distance from its office. The house was cleaned, papered, and painted, and had much new furniture therein. At the request of the father, Carl purchased from Sears Roebuck, shortly before moving to Delta, an indoor toilet for the use of his father. With this toilet there came a can of disinfectant to be used in disinfecting it. This disinfectant was a caustic and was poison. It was kept in the bedroom of the father. Here Walter and Carl lived together until the father's death on July 21, 1943. Carl's wife, Mary, a sufferer from a cancer for many years, died on August 11, 1943. On January 30, 1943, Walter, for a consideration of $1 and love and affection, conveyed the forty-acre tract to Carl, who, on April 7, 1943, resold *Page 504 
it to one Graham, receiving as a purchase price the sum of $2,000. A few days after the death of his father, as a result of an investigation made by state and county officials, Carl was arrested, charged with the murder of his father, and upon conviction appealed to this court.
The State claims that appellant murdered his father by the use of the poisoned antiseptic caustic; the appellant denies this and claims that the death was self-inflicted — in other words, suicide. We quote from the brief of appellee:
"It is the State's theory that this chemical when mixed with water, has a color like milk, and that the defendant got his father to take some of this chemical into the mouth and stomach believing that he was drinking milk, milk being his principal item of diet. That upon the taking of some of this chemical in this manner, the natural reflex, because of the extreme burning sensation, was to expel it. Walter Knox fought back against Carl and in the process the glass contents were spilled; that Carl then beat and struck his father rendering him at least unconscious to the extent, of enabling Carl to pour some of this fluid undiluted into the mouth of Walter Knox."
There was no direct evidence to support such theory. Carl contradicted it in positive terms. If such theory was borne out, it necessarily had to be established by circumstantial evidence.
II. The first matter to be considered relates to the sufficiency of the evidence to support the indictment. Appellant argues that the verdict is contrary to the evidence. Before entering into an analysis of the evidence we will call attention to a few of the legal principles. In this class of cases, where the claim is made that the evidence does not sustain the verdict, we find that our courts have spoken thereon many times and the legal principles governing are quite well settled. The difficulty lies in the application.
We have held that this court will not interfere with the verdict of the jury where there is supporting such verdict substantial testimony. State v. Harrington, 220 Iowa 1116,264 N.W. 24; State v. Crandall, 227 Iowa 311, 288 N.W. 85; State v. Cummings, 128 Iowa 522, 105 N.W. 57; State v. Richardson, *Page 505 179 Iowa 770, 162 N.W. 28, L.R.A. 1917D, 944. It has likewise been frequently held by this court that where the verdict is clearly against the weight of the evidence a new trial will be granted. State v. Wise, 83 Iowa 596, 50 N.W. 59; State v. Reinheimer, 109 Iowa 624, 80 N.W. 669; State v. Carson, 185 Iowa 568,170 N.W. 781; State v. Klein, 218 Iowa 1060, 256 N.W. 741.
The evidence offered by the State covers a wide range. The record is voluminous. We have gone over it with care and in so doing have made use of the original transcript. It would serve no useful purpose to set it out in detail. The evidence is almost all of a circumstantial nature. Much of the evidence of the State deals with the relationship and associations existing between Carl and his father, and particularly with the period following the stroke of the father in 1935, including his death on July 21, 1943, and Carl's arrest and confinement a few days later. It covers a period in excess of fifteen years. It deals with the property of the father; the transfer of it to Carl in January 1943, without consideration; the transfer of the land by Carl a month or two thereafter; the efforts of Carl to place his father in the county home; the abuse of the father by Carl; the son's neglect and failure to take proper care of his father, and reference to his father in vile and profane terms; the locking of the father in the house and leaving him alone for considerable periods of time; the death of the father on July 21, 1943; the failure of Carl to call a physician; his actions about the house following the death of his father, and in failing to call the undertaker for at least seven hours following the death; the various wounds and bruises found on the head and body of the father; Carl's evasive and contradictory statements and suggestions to the undertaker and the officers as to what might or might not have caused the death; the burned and seared condition of the mouth, throat, and stomach, showing acid burns; the various claimed contradictory statements made by Carl following his being taken into custody; the opinion of competent medical experts that the death did not come from suicide. These and other facts and circumstances appearing in the record we feel were sufficient to take the case to the jury, and following a careful analysis we are constrained to hold that the *Page 506 
verdict is not so lacking in the support of the evidence as to warrant this court in setting aside such verdict and the judgment rendered thereon.
[2] III. Appellant further claims as error the asking of him of certain questions on cross-examination and the ruling of the court upon his objections thereto. The questions objected to dealt with claimed improper relations between appellant and Mary Fear before their marriage in March 1940. Before setting out the specific complaint we will call attention to some other matters which may throw some light on the claim which appellant makes in this particular matter. In written argument counsel for appellee has laid particular stress upon and called attention to the various relations of appellant with women. He called attention to the elopement of appellant with June, his first wife, early in 1935; to his marriage to Mary Fear in March 1940, and the birth of their first child in August 1940; and following that, and up to the time his father died, and while his wife was living, his infatuation for Eva Garrels; their illicit relations, culminating in her pregnancy and in his procuring an abortion and paying therefor; their later becoming engaged; his gifts to her of a $280 diamond ring, clothing, dishes, and a riding horse.
In argument appellee made the following statement:
"A review of this record will show the weakness of Carl Knox for women. It is a matter of common knowledge and common experience that many crimes are committed because of the desire of a man for a woman."
Following this appellee argued somewhat at length that a man with such a weakness might be more likely to commit crime in order to satisfy such weakness. We think it but fair and reasonable to assume that in presenting the State's case to the jury counsel emphasized this alleged weakness in a forceful manner.
We will set out part of the record showing the proceedings against which specific complaint is lodged. On direct examination appellant testified that he married Mary Fear, a daughter of Dr. Fear of Delta, in 1940, and that to this union two *Page 507 
children, a boy and a girl, were born. He was married to Mary nearly three and one-half years prior to the date of the alleged crime. On cross-examination he was asked:
"Well you had had some improper relations with Mary Fear before you and she were married, had you not? [Defendant objects as incompetent, irrelevant, and immaterial, not proper cross examination. Objection sustained. State excepts.]" The next question is as follows: "Q. You told the officers since you were arrested that you had had some improper relations with Mary Fear before you and she were married, did you not? [Defendant objects as incompetent, irrelevant, and immaterial, objects to the question as being improper conduct, being ruled upon. Objection overruled. Defendant excepts.] A. That is right."
It is the claim of appellant that the two questions propounded and set out above were not only irrelevant and not proper cross-examination but were improper and highly prejudicial to him and his rights. Appellant was testifying in his own behalf. This was his right. However, by statute, section 13892, Code, 1939, his cross-examination should have been confined strictly to the matters testified to in chief. This court has held that the cross-examination of a defendant in a criminal case shall be strictly confined to matters of impeachment, not permitting thereby to inject prejudicial matter into the record. State v. Concord, 172 Iowa 467, 154 N.W. 763; State v. Thompson, 127 Iowa 440,103 N.W. 377; State v. Burris, 194 Iowa 628, 190 N.W. 38; Buel v. State, 104 Wis. 132, 80 N.W. 78; State v. Dillman,183 Iowa 1147, 168 N.W. 204.
State v. Thompson, supra, 127 Iowa 440, 442, 103 N.W. 377, 378, was a case where defendant was charged with assault with intent to commit murder. He testified in his own behalf. In his direct examination he gave his version of the transaction under investigation. He was asked on cross-examination: "You never struck your sister in Pearl's presence, did you, and knock her down?" An objection that the question was not cross-examination and was immaterial was overruled and on appeal this was held error, this court saying: *Page 508 
"It should have been sustained, and the prosecutor directed not to drag irrelevant matter into the record."
The case of State v. Burris, supra, 194 Iowa 628, 635, 636,190 N.W. 38, 41, was a murder trial. The opinion in that case was by Faville, J. On appeal by defendant following conviction it was claimed that certain questions propounded to the defendant on cross-examination were improper and prejudicial. The questions related to improper conduct between the defendant (colored) and some white girls. "During the time you worked for J.G. Sax, did you take some white girls out riding in J.G. Sax's car?" Proper objection was made and overruled. Other questions along the same general line were asked and over proper objections answers were required. This court held the rulings constituted error. In doing so, this court used the following language:
"No one can reasonably doubt that this cross-examination of the appellant by the prosecutor, under the facts of this case, was highly prejudicial to the appellant. In ruling upon the objections to the evidence, the lower court indicated that the examination was proper, as affecting the credibility of the witness. These questions were clearly not proper cross-examination, and can be defended solely on the ground that, when appellant tendered himself as a witness in his own behalf, it opened up to the prosecutor the right to interrogate him in regard to any actual or assumed misconduct on his part of which he might or might not have been previously guilty, for the purpose of testing his credibility.
"Code section 5485 is as follows: `When the defendant testifies in his own behalf, he shall be subject to cross-examination as an ordinary witness, but the State shall be strictly confined therein to the matters testified to in the examination in chief.'
"We have held that, when a defendant in a criminal case testifies in his own behalf, he stands upon the same footing as any other witness, for cross-examination with relation to his memory, motives, history, or matters affecting his credibility. State v. O'Brien, 81 Iowa 93; State v. Watson, 102 Iowa 651, *Page 509 
654; State v. Chingren, 105 Iowa 169, 172; State v. Kuhn,117 Iowa 216; State v. Brandenberger, 151 Iowa 197; State v. Peirce,178 Iowa 417; State v. Brooks, 181 Iowa 874; State v. Brennan,185 Iowa 73."
Code section 5485 [Code, 1897] is identical with our present Code section 13892. In the case above quoted from it was held that the examination necessarily rested largely within the sound discretion of the trial court. In holding that there was an abuse of discretion on the part of the trial court, this court said:
"We think it was an abuse of the discretion lodged in the trial court to permit this examination to be conducted to the extent that it was, and that it was necessarily prejudicial to appellant. It was an attempt on the part of the State to drag into the case, by insinuation and suggestion, matters that were collateral and irrelevant, for the obvious purpose of prejudicing the appellant in the eyes of the jury. Such methods to secure the conviction of one charged with crime do not comport with the spirit of fairness which has always been one of the most cherished tenets of our administration of criminal law."
The court in the Burris case quoted from Buel v. State, supra,104 Wis. 132, 146, 80 N.W. 78, 83, as follows:
"`It is one thing to honestly ask questions on cross-examination for the purpose of discrediting a witness, and quite another to ask questions of a witness who is a party, especially in a serious criminal case, for the purpose of injuring his cause in the eyes of the jury, and leading them to believe he was likely, because of his bad character, to have committed the offense charged.'"
In the case of State v. Concord, supra, 172 Iowa 467, 475,154 N.W. 763, 765, speaking of limits in cross-examination of a defendant in a criminal case, this court said:
"Of course he [defendant] is subject to impeachment as any other witness; but the state, in conducting the cross-examination, should be confined strictly to matters of impeachment *Page 510 
and not, under cover thereof, be permitted to inject prejudicial matter."
The two questions asked were in no sense impeaching. Certainly neither affected the appellant's credibility. Both were irrelevant in that they had no probative value in fixing a crime of murder claimed to have been committed nearly three and a half years after the claimed improper relations between appellant and Mary Fear. We think that such questions had the effect of injecting into the case, by insinuation and suggestion, collateral and irrelevant matters, advising the jury the kind of man appellant was; in other words, permitting and inviting them to consider and pass judgment, at least in part, upon incidents of his past life and years removed from the time of the crime charged. State v. Flory, 198 Iowa 75, 199 N.W. 303; State v. Williams, 195 Iowa 785, 192 N.W. 901; State v. Brazzell, 168 Iowa 480,150 N.W. 683.
We hold that both questions were improper and highly prejudicial, calling for irrelevant evidence; not proper cross-examination; and that the court abused its discretion in permitting them.
[3] IV. The errors next urged and considered deal with related matters: the admissibility of the testimony of witnesses Tremmel, Banes, and Murray; the court's overruling of appellant's motion to strike the testimony relating to appellant's attitude toward his wife and his conduct with Eva Garrels, and to grant a new trial and set aside the verdict; and his exceptions to instructions. The particular complaint of appellant is that certain witnesses were permitted to testify as to statements made to them by appellant while in custody.
Appellant states in his brief that such claimed errors present closely related propositions of law and fact and argues all of them in one division. We think that such claimed errors may be considered together. The matters here discussed have some relationship to the discussion in Division III herein, where we dealt with the propounding to appellant of certain questions on cross-examination relative to claimed improper relations *Page 511 
had by him with Mary Fear prior to their marriage in 1940. The conclusions there reached and the authorities cited we think have some application here. There he was being interrogated as to claimed improper relations with Mary Fear. Most of the discussion under this head deals with claimed unlawful and illegal relations between appellant and Eva Garrels, as well as improper conduct between them.
A brief statement as to the events leading up to the claimed statements and admissions of appellant concerning his relations with Eva Garrels may be helpful to a better understanding of the claimed errors. All of these witnesses were officers. Tremmel was sheriff of Keokuk county; Banes was his deputy; Murray and Kerns were state agents and were assisting the sheriff. Walter Knox died on July 21, 1943. Following his death, Carl went about his work at the stockyards until he was "picked up," without warrant, by the sheriff, on the evening of July 30, 1943, and was at once taken to the jail of Wapello county at Ottumwa, Iowa. He was kept in custody there until about 3:30 to 4 p.m. August 2d, when he was brought before a magistrate at Sigourney, where a charge was filed and he was placed in jail. During much of the time he was in the jail at Ottumwa he was being examined, first by one officer and then another, sometimes by more than one at the same time. If a record was made of the questioning it was not produced or offered in court, although there was some reference made to it. Appellant claims that he was questioned continuously and until he was exhausted. We have examined the record and do not think such claim has its full support, but we do think questioning over such a period might work in that direction. Throughout appellant maintained his innocence. The record shows that appellant was questioned as to his relations with Eva Garrels, his engagement with her, their sexual relations, and a procured abortion. The claimed admissions of appellant as to his relations with Eva Garrels were, in effect, that they had committed two crimes — adultery and abortion — in addition to various acts of misconduct. According to the record appellant and Eva Garrels became acquainted in August 1942. She was then nineteen years of age. For some time after Carl brought his father to Sigourney, Eva Garrels *Page 512 
worked for him, doing the cooking and usual housework. She and Walter Knox apparently were on friendly terms at all times.
Sheriff Tremmel was a witness for the State and part of his direct examination is as follows:
"Q. During that conversation did you have any talk or make any inquiries in reference to his relations with this girl, Eva Garrels? [Defendant objects as irrelevant and immaterial to any issue in this case.] Mr. Thoma: As to the motive. [Objection overruled. Defendant excepts.] Q. Just relate what Carl told you in that respect? [Same objection. Same record. Defendant excepts.] A. Carl told me that he started going with Eva Garrels in August, 1942 — that during the acquaintance and since their acquaintance she had stayed at his house, at his father's home in Sigourney about thirty (30) nights. During that course of time he had intercourse with her. Along in December of 1942 he learned he had her in the family way. [Defendant objects to any further testimony in this line as incompetent and immaterial. Objection overruled. Defendant excepts.] A. He and Eva talked the matter over and decided to go to a doctor and have an abortion, which they did and after the doctor's treatment he and Eva came to the home of his father, to his father's home and she stayed there two days until she aborted."
State Agent Murray and Deputy Sheriff Banes each testified to substantially the same facts as Sheriff Tremmel as to the claimed statements and admissions of appellant in regard to his improper relations with Eva Garrels, her consequent pregnancy, the procured abortion, and their subsequent engagement, the various gifts to her, and their plans to marry. Banes testified that he asked Carl if he did not feel ashamed to have an affair of this kind when his wife was home ill with a cancer, and that appellant replied that he had no regrets, that he never loved his wife, and that they never had got along. Also that appellant said that he paid the cost of the abortion, $50.
All of this testimony was objected to by appellant as incompetent, immaterial, and irrelevant matter, and introduced into the case distinct and separate events, and was prejudicial to the *Page 513 
defendant. Such objection was overruled and appellant excepted. Later appellant moved to strike from the record all of the evidence given by Tremmel, Murray, and Banes as to the statements appellant made concerning his relations with Eva Garrels and those with his wife. This motion was likewise overruled.
The record above set forth speaks very forcibly and it is not difficult to understand the particular reasons for the introduction of the evidence objected to. Proper objections were made to it at all points. Appellee urged then, as now, that such evidence went to show motive. If true, the statements of appellant showed the commission of two independent crimes months before the death of the father. How possibly could there arise any inference that, because appellant debauched Eva Garrels at least seven months before, and procured an abortion to relieve her from pregnancy, he therefore killed his father? If relevant at all, it must be because, having committed adultery, followed by an abortion, he then became possessed of a motive which but for those things did not exist, which might prompt him to desire to murder his father. This evidence came out in appellee's case in chief. At that point the character of the appellant was not in issue. The evidence did not come out "incidentally," such as in some connection with some other matter, but came out directly and was not in response to any claim made by appellant.
Appellee offered the testimony of officers Tremmel, Banes, and Murray to show what appellant admitted to them as to his relations with Eva Garrels, and his attitude toward his wife, to show motive. Nothing further was claimed for it. The trial court in its instructions told the jury that it might consider such evidence on the question of motive and for no other purpose.
Eva Garrels was a witness for appellee. She told of first meeting appellant in August 1942; of later working for him and his father at Sigourney, and of becoming engaged to Carl in April or May 1943. No questions were propounded to her as to her relations with Carl. If there were unlawful relations between Carl and Eva they must have first taken place in 1942, *Page 514 
as the appellee claims that Eva had an abortion performed in Ottumwa in 1942.
We are unable to see wherein the unlawful and immoral relations in 1942, if true, would show any motive for an entirely separate, independent, and different crime — the murder of the father on July 21, 1943. Had Carl been accused of the murder of his wife, Mary, such evidence we think might show motive. His wife would stand as an obstacle to his marrying Eva. Nothing of the kind would be true of his father.
We hold that the court erred in admitting the testimony hereinbefore set forth. Its admission was prejudicial. In support of our holding we call attention to some of the legal principles involved and set forth in our decisions. Because of the gravity of the charge and the serious results following a conviction we feel justified in setting forth the principles at length.
It is to be kept in mind that not only did appellant object to the testimony admitted; later he moved to have same stricken and urged as error the refusal of the court to do so.
[4] It hardly needs authority to sustain the proposition that evidence presented in a case must be relevant to the issue. If not relevant it has no place in the trial. What is meant by the term "relevant"? Let us turn to the authorities. In Black's Law Dictionary, Third Ed., 1522, it is said:
"Applying to the matter in question; affording something to the purpose." "Relevancy" is defined as: "Applicability to the issue joined. That quality of evidence which renders it properly applicable in determining the truth and falsity of the matters in issue * * *. See 1 Greenl. Ev. § 49. Two facts are said to be relevant to each other when so related `that according to the common course of events, one either taken by itself or in connection with other facts, proves or renders probable the past, present, or future existence or non-existence of the other.'"
By "relevancy" is meant the logical relation between the proposed evidence and a fact to be established. All facts are admissible in evidence which afford reasonable inferences or throw any light upon the matter contested. Detroit Iron  *Page 515 
Steel Co. v. Detroit Gray Iron Foundry Co., 240 Mich. 677,216 N.W. 391; 10 R.C.L. 887.
"`Logical relevancy' in evidence may be defined as the existence of such a relationship in logic between the fact of which evidence is offered and a fact in issue that the existence of the former renders probable or improbable the existence of the latter." 31 C.J.S. 864, section 158. See, also, Malone v. State,16 Ala. App. 185, 76 So. 469.
This court, in discussing the matter of relevancy, in State v. McDougal, 193 Iowa 286, 296, 186 N.W. 929, 934, said:
"It has been held that one fact is relevant to another when, according to the common course of events, the existence of the one, taken alone or in connection with the other facts, renders the existence of the other certain or more probable. Locke v. Kraut, 85 Conn. 486, 489. An offer to prove a fact in evidence involves an assertion by him that such a relation exists, in reason, as a matter of logic, between the fact offered and a fact in issue, that the existence of the former renders more probable or improbable the existence of the latter; and the relation thus asserted is termed relevancy. It is, therefore, a basic rule of evidence that whatever facts are logically relevant are legally admissible."
See, also, 22 C.J. 158, section 89; 31 C.J.S. 864, section 158; 16 C.J. 543, section 1034; 22 C.J.S. 918, section 600; Worez v. Des Moines City R. Co., 175 Iowa 1, 156 N.W. 867; State v. Lee,91 Iowa 499, 60 N.W. 119; Wharton, Criminal Evidence, Eleventh Ed., 257; 2 Jones, Evidence, 1083; 3 Rice, Evidence, 69.
[5] Taking the legal definitions of "relevancy" as a guide, let us see how they apply to the fact situation herein. Appellant was on trial for the murder of his father on July 21, 1943. The evidence on behalf of the State to show murder was circumstantial. To support the charge appellee offered evidence of other crimes said to have been committed by appellant. The claim was that these crimes showed motive. It is difficult to see wherein the crime of adultery or abortion committed over six months before the alleged murder had any relevancy to the one charged on *Page 516 
July 21, 1943. No relationship between the two has been set forth, none is apparent, and we think none exists. Certainly there is nothing in the record to show any connection between the adultery and abortion on the one hand and the alleged murder on the other.
We hold that the evidence as to the alleged crimes between appellant and Eva Garrels was not relevant and should have been excluded.
[6] Motive has been defined by the courts many times:
"In criminal law, it [motive] is that which leads or tempts the mind to indulge in a criminal act. It is an inferential fact, and may be inferred not merely from the attendant circumstances, but, in conjunction with these, from all previous occurrences, having reference to and connected with the commission of the offense. 8 R.C.L. 63. The cause or reason that induced a person to commit a crime." Ballentine's Law Dictionary, 837. See, also, 13 R.C.L. 746-761.
"Motive * * * is the impulse which moves a man to commit the criminal act. This impulse may arise from various causes, hatred, jealousy, avarice, etc. * * * But where the defendant denies the act, the question of motive becomes important. * * * Presence of motive tends toward guilt. Motives are usually hidden, and must be found by considering all circumstances and facts which tend to reveal their existence." State v. Hyde, 234 Mo. 200, 231, 237,136 S.W. 316, 324, 326, Ann. Cas. 1912d 191.
"The inducement, cause, or reason why a thing is done." Black's Law Dictionary, Third Ed., 1209. "A motive is some cause or reason that moves the will, and induces action." In re Eaves, 4 Cir., N.C., 30 F. 21, 26. "* * * Motive has been well enough described as `that which leads or tempts the mind to indulge in a criminal act.'" Thompson v. United States, 1 Cir., Mass., 144 F. 14, 18, 75 C.C.A. 172, 7 Ann. Cas. 62. See, also, Kessler v. City of Indianapolis, 199 Ind. 420, 157 N.E. 547, 53 A.L.R. 1; People v. Weiss, 252 A.D. 463, 300 N.Y. Supp. 249. "Motive, in murder, is the impulse or purpose that induces the murderer to kill his victim." State v. Hyde, 234 Mo. 200, 226, 136 S.W. 316,322, Ann. Cas. 1912d 191. See, *Page 517 
also, State v. Logan, 344 Mo. 351, 126 S.W.2d 256, 122 A.L.R. 417. "`Motive is the moving power which impels to action for a definite result.'" Williams v. State, 113 Neb. 606, 611,204 N.W. 64, 66. See, also, Simmons v. State, 111 Neb. 644, 197 N.W. 398, certiorari denied, 268 U.S. 696, 45 S. Ct. 514, 69 L. Ed. 1162; Baker v. State, 120 Wis. 135, 97 N.W. 566; People ex rel. Hegeman v. Corrigan, 195 N.Y. 1, 87 N.E. 792; State v. Winters, 102 Vt. 36,145 A. 413; Ball v. Commonwealth, 125 Ky. 601, 101 S.W. 956, 31 Ky. L. Rep. 188.
"While motive is not an element of a crime and proof thereof is not essential to sustain a conviction, it is of great probative force in determining guilt, especially in cases of circumstantial evidence." 22 C.J.S. 88, section 31.
See, also, State v. Hembree, 54 Or. 463, 103 P. 1008; State v. Lawrence, 196 N.C. 562, 146 S.E. 395; People v. Lewis, 275 N.Y. 33,  9 N.E.2d 765; Simmons v. Fenton, 268 U.S. 696,45 S. Ct. 514, 69 L. Ed. 1162; State v. Bass, 251 Mo. 107, 157 S.W. 782; State v. Close, 106 N.J. Law 321, 148 A. 764.
In this state, in the case of State v. Campbell, 213 Iowa 677,683, 239 N.W. 715, 719, it was said:
"It is always competent to prove a motive for the commission of a crime, and evidence relative thereto is admissible as having more or less weight according to the other proved facts and circumstances with which it is related."
See, also, State v. Brazzell, 168 Iowa 480, 150 N.W. 683; State v. Kuhn, 117 Iowa 216, 90 N.W. 733; State v. Carlson, 203 Iowa 90,212 N.W. 312.
[7] The appellee contends that, while the evidence introduced tended to show that appellant had committed other crimes, yet such was admissible to show motive for the crime charged. Under the authorities, evidence to show motive is proper even though it might show the commission of another crime. While the general rule excludes evidence of other crimes, yet to this rule there are certain well-recognized exceptions. These exceptions were set forth in State v. Vance, 119 Iowa 685, 94 N.W. 204. See cases cited therein. Also, see State v. Clay, 220 Iowa 1191,264 N.W. 77; State v. Hickman, 195 Iowa 765, 193 N.W. 21; *Page 518 
State v. Robinson, 170 Iowa 267, 152 N.W. 590; Boyd v. United States, 142 U.S. 450, 12 S. Ct. 292, 35 L. Ed. 1077; 22 C.J.S. 1084, section 682; Wharton's Criminal Evidence, Eleventh Ed., 483, section 343; 26 Am. Jur. 398, section 352. Appellee, while recognizing the general rule, argues that the evidence tending to show adultery and abortion as between the appellant and Miss Garrels comes within the exception: to show motive.
Appellee stated in argument that appellant had an inherent weakness for women, and follows this with the suggestion that many crimes are committed because of women. Following this assumption of this particular weakness of appellant, appellee goes a step further and argues inferentially that this weakness for women in general, and for Eva Garrels in particular, would motivate appellant in murdering his father. Counsel for appellee argue with considerable plausibility that Eva Garrels had become inaccessible to his desire to marry her because his father stood in the way; therefore, he must rid himself of his father. Counsel for appellee make the statement that shortly before she died appellant had been advised that his invalid wife would not live to exceed thirty days. Eva Garrels says that she and appellant began to keep company in the summer of 1942 and became engaged in the spring of 1943. As the statements which it is claimed show motive relate to events many months before the engagement of Eva and Carl, and still longer before the death of the father, it seems to us that they are too remote, have no connection with or relationship to the claimed murder. They are removed as to point of time and place, are not a part of the same transaction, and their happening could not in any logical sequence render the alleged murder more likely or probable. We hold that such evidence did not tend to show motive, was not relevant, and should have been excluded.
[8] V. Appellant urges as error the exclusion of evidence offered by him relative to the deed to the forty acres made to him by his father in 1943. In its main case appellee showed the extent and nature of the property of Walter Knox at the time he had the stroke in 1935, and that same consisted of forty acres, $1,400 in cash, and a $2,000 mortgage. Later appellee offered in evidence the deed from Walter Knox to Carl Knox *Page 519 
of the forty acres, made in January 1943, consideration $1, love and affection; also a deed of the same land about two months later from Carl to one Graham, consideration $2,000 cash. Appellee in introducing this evidence did not indicate the purpose for which it was introduced. On defense appellant offered to show that on an occasion prior to the deed from Walter to Carl, Walter stated that he intended to make Carl a deed to the land and that Carl objected to his making such deed. Appellant tendered a witness, Noller, who stated that he was present and heard the conversation between Walter and Carl. The offered evidence was not admitted.
Appellant argues that the deeds were offered for the purpose of creating an inference that Carl was seeking to obtain possession of his father's property and then have his father placed in the county home. He calls attention to the fact that a claim of this nature was made by appellee in the trial of the case. We think that evidence such as was offered would have a tendency to rebut any inference which might arise by reason of the introduction of the deeds. After the appellee placed the deeds in evidence it seems to us that the appellant would have a right to show the entire transaction and that Carl's objection to his father's deeding him the forty acres would be competent for that purpose. Stafford v. City of Oskaloosa, 64 Iowa 251, 20 N.W. 174; Goodale v. Murray, 227 Iowa 843, 289 N.W. 450, 126 A.L.R. 1121. We hold that the court erred in excluding the offered testimony.
[9] VI. Appellant claims as error the admission over objection of the evidence of certain expert witnesses offered by the State in which such witnesses gave opinions as to whether or not Walter Knox could have taken the caustic poison voluntarily; in other words, with suicidal intent. Appellant claims that the question as to whether the death of Walter Knox was by suicide or otherwise was the ultimate fact in the case and that to permit the witnesses to give opinions thereon was to invade the province of the jury. Doctors Weingart, Heald, and Groathause all testified over objection that Walter Knox could not have voluntarily taken the caustic and that his death was not caused by suicide. This testimony was in answer to that of expert witnesses offered *Page 520 
by the appellant that the caustic could have been taken voluntarily; in other words, that it could have been suicide.
Both parties have submitted many authorities in support of their respective contentions. We do not think that it is necessary for us to enter into an extensive analysis of these authorities. We think that the ruling of this court in the recent case of Grismore v. Consolidated Products Co., 232 Iowa 328,5 N.W.2d 646, is here controlling. In that case, Bliss, J., in a very complete and elaborate holding, went over the field thoroughly, making a very complete analysis of cases dealing with that matter in this and other jurisdictions, and held that it was proper for an expert to give an opinion even if it did go to the ultimate question to be decided, holding, in effect, that the jury was not bound to accept it as having greater weight than other opinions. We feel that the ruling of the court in that case is here controlling and that the trial court did not err in permitting such witnesses to give their opinions as set forth in the record.
Other errors have been set forth and argued by appellant. We have gone over them and find they largely concern the giving of certain instructions, the refusal to give others, and the action of the court in admitting and refusing to admit certain testimony. In view of our conclusion that the case must be reversed, we will refer to such matters very briefly. We do this for the reason that this opinion is already lengthy and in the event there is a retrial the situation may be somewhat changed. We will say that the instructions bear the impress of careful preparation and we think correctly and fairly set forth to the jury the correct principles of law as related to the facts appearing in the record. As to the admission of testimony and the rejection of some offered, we think the court did not abuse its discretion in its rulings thereon. Our excuse for this rather lengthy opinion is that the seriousness of the charge and the consequences to appellant seem to justify it in that particular.
By reason of the errors set forth the case is reversed. — Reversed.
  MILLER, MULRONEY, SMITH, and WENNERSTRUM, JJ., concur. *Page 521
BLISS, OLIVER, and GARFIELD, JJ., and HALE, C.J., dissent.